Opinion.
Campbell, J.:
The appellant was present at the meeting of the creditors when an assignment by their debtor was resolved on; the assignment *11was made in pursuance of the resolution mentioned; the trustee appointed took possession and control of the property, real and personal, assigned and acted upon the assignment, gave notice to the creditors, collected money, sold property at private and public sales, received payment, and made conveyances; made distribution among creditors, and wound up the business committed to him, except that he has in hand the pro raía- to which the appellant is entitled but refuses to receive, and it is now too late for the appellant, for the first time, to assail the assignment, and disaffirm it as to purchaser from the trustee, who bought for value in the. belief justly created by the circumstances that the trustee had the right to sell.
The unopposed sale passed title free from the danger of a subsequent disaffirmance. Okie v. Kelly, 12 Pa. St. 323.

Affirmed.